Exhibit 10.17



RESTRICTED STOCK UNIT AGREEMENT
GLOBAL
ACUCELA INC.
2014 EQUITY INCENTIVE PLAN


You have been granted Restricted Stock Units ("RSUs") subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Award (the "Notice") and this Agreement, including any applicable country
specific provisions in the appendix for your country (the "Appendix").


1.     Settlement. Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice.
Settlement of RSUs shall be in Shares. Settlement means the delivery of the
Shares vested under an RSU. No fractional RSUs or rights for fractional Shares
shall be created pursuant to this Agreement.
 
2.     No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, you shall have no ownership of the Shares allocated
to the RSUs and shall have no right dividends or to vote such Shares.


3.     Dividend Equivalents. Dividends, if any (whether in cash or Shares),
shall not be credited to you.


4.     No Transfer. RSUs and any interest therein may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of in any manner other
than by will or by the laws of descent or distribution or court order or unless
otherwise permitted by the Committee on a case-by-case basis.


5.     Termination. If your Service terminates for any reason, all unvested RSUs
shall be forfeited to the Company forthwith, and all rights you have to such
RSUs shall immediately terminate. Your Service will be considered terminated as
of the date you are no longer providing services (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any). In case of any dispute as to whether your
termination of Service has occurred, the Committee shall have sole discretion to
determine whether such termination has occurred and the effective date of such
termination. The Committee shall have the exclusive discretion to determine
whether you may still be considered to be providing services while on an
approved leave of absence.
6.     Tax Consequences. You acknowledge that there will be tax consequences
upon settlement of the RSUs or disposition of the Shares, if any, received in
connection therewith, and you should consult a tax adviser regarding your tax
obligations prior to such settlement or disposition in the jurisdiction where
you are subject to tax.


7.     Withholding Taxes and Stock Withholding. Regardless of any action the
Company or youractual employer(the Employer) takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (Tax-Related Items), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the award, including the settlement of the
RSUs, the subsequent sale of Shares acquired pursuant to such settlement and the
receipt of any dividends; and (b) do not commit to structure the terms of the
award or any aspect of the RSUs to reduce or eliminate your liability for
Tax-Related Items. You acknowledge that if you are subject to Tax-Related Items
in more than one jurisdiction, the Company and/or the Employer may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding and payment on account obligations of the
Company and/or the Employer. In this regard, you authorize the Company and/or
the Employer to withhold all applicable Tax-Related Items legally payable by you
from your wages or other cash compensation paid to you by




--------------------------------------------------------------------------------

Exhibit 10.17

the Company and/or the Employer. With the Company’s consent, these arrangements
may also include, if permissible under local law, (a) withholding Shares that
otherwise would be issued to you when your RSUs are settled, provided that the
Company only withholds the amount of Shares necessary to satisfy the minimum
statutory withholding amount, (b) having the Company withhold taxes from the
proceeds of the sale of the Shares, either through a voluntary sale or through a
mandatory sale arranged by the Company (on yourbehalf and you hereby authorize
such sales by this authorization), (c) your payment of a cash amount, or (d) any
other arrangement approved by the Company; all under such rules as may be
established by the Committee and in compliance with the Company’s Insider
Trading Policy and 10b5-1 Trading Plan Policy, if applicable; provided however,
that if you are a Section 16 officer of the Company under the Exchange Act, then
the Committee (as constituted in accordance with Rule 16b-3 under the Exchange
Act) shall establish the method of withholding from alternatives (a)-(d) above,
and the Committee shall establish the method prior to the Tax-Related Items
withholding event. The Fair Market Value of these Shares, determined as of the
effective date when taxes otherwise would have been withheld in cash, will be
applied as a credit against the withholding taxes. You shall pay to the Company
or the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of your participation in the Plan or
your purchase of Shares that cannot be satisfied by the means previously
described. Finally, you acknowledge that the Company has no obligation to
deliver Shares to you until you have satisfied the obligations in connection
with the Tax-Related Items as described in this Section.


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, youare deemed to have been issued the full number of Shares subject to
the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items. The Fair Market Value of
these Shares, determined as of the effective date when taxes otherwise would
have been withheld in cash, will be applied as a credit against the Tax-Related
Items withholding.


8.     Acknowledgment. The Company and you agree that the RSUs are granted under
and governed by the Notice, this Agreement and the provisions of the Plan. You:
(a) acknowledge receipt of a copy of the Plan prospectus, (b) represent that you
have carefully read and are familiar with their provisions, and (c) hereby
accept the RSUs subject to all of the terms and conditions set forth herein and
those set forth in the Notice.
    
9.     Appendix. Notwithstanding any provisions in this Agreement, the RSU grant
will be subject to any special terms and conditions set forth in any appendix to
this Agreement for your country. Moreover, if you relocate to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Agreement.


10.     No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate your Service, for any reason,
with or without cause.


11.     Consent to Electronic Delivery of All Plan Documents and Disclosures;
Language. By acceptance of this RSU, you consent to the electronic delivery of
the Notice, this RSU Agreement, the Plan, account statements, Plan prospectuses
required by the Securities and Exchange Commission, U.S. financial reports of
the Company, and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the RSU.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at
shareinfo@acucela.com. You further acknowledge that you will be provided with a
paper copy of any documents delivered electronically if electronic delivery
fails; similarly, you understand that you must provide




--------------------------------------------------------------------------------

Exhibit 10.17

on request to the Company or any designated third party a paper copy of any
documents delivered electronically if electronic delivery fails. Also, you
understand that your consent may be revoked or changed, including any change in
the electronic mail address to which documents are delivered (if you have
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
at shareinfo@acucela.com. Finally, you understand that you are not required to
consent to electronic delivery. To the extent you have been provided with a copy
of this Agreement, the Plan, or any other documents relating to the RSU in a
language other than English, the English language documents will prevail in case
of any ambiguities or divergences as a result of translation.


12.     Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the RSUs and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


13.     Code Section 409A. For purposes of this Agreement, a termination of
employment will be determined consistent with the rules relating to a separation
from service as defined in Section 409A of the Internal Revenue Code and the
regulations thereunder ("Section 409A"). Notwithstanding anything else provided
herein, to the extent any payments provided under this Agreement in connection
with your termination of employment constitute deferred compensation subject to
Section 409A, and you are deemed at the time of such termination of employment
to be a specified employee under Section 409A, then such payment shall not be
made or commence until the earlier of (a) the expiration of the six-month period
measured from your separation from service from the Company or (b) the date of
your death following such a separation from service; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to you including, without limitation, the additional tax for which you
would otherwise be liable under Section 409A(a)(1)(B) in the absence of such a
deferral. To the extent any payment under this Agreement may be classified as a
short-term deferral within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
section are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations.


14.     Plan Discretionary; Extraordinary Compensation. You acknowledge and
understand that the Plan is wholly discretionary in nature. You understand that
the Company has reserved the right to amend, suspend or terminate the Plan at
any time, and that the grant of an RSU in one year or at any time does not in
any way create any contractual or other right to receive future grants of RSUs
or benefits in lieu of RSUs in any future year or in any given amount. You
understand that all determinations with respect to any such future grants,
including, but not limited to, the times when RSUs shall be offered, the
settlement of RSUs, and the vesting schedule will be at the sole discretion of
the Company. The value of the RSU is an extraordinary item of compensation
outside the scope of your employment contract, if any, and is not to be
considered part of your normal or expected compensation for purposes of
calculating severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments. You acknowledge that the right to be granted RSUs, receive settlement
of unvested RSUs, and to continue vesting or to receive further grants of RSUs
will terminate effective as of the date upon which you receive notice of
termination, regardless of when the termination is effective.
    
15.     Data Privacy.


(a)     You hereby explicitly and unambiguously consent to the collection, use
and transfer, in electronic or other form, of your personal data as described in
this Agreement and any other grant materials by and among, as applicable, the
Employer, the Company and its Parent, and Subsidiaries for the exclusive purpose
of implementing, administering and managing your participation in the Plan
(Data).


(b)     You understand that the Company and the Employer may hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the




--------------------------------------------------------------------------------

Exhibit 10.17

Company, details of all RSUs or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
exclusive purpose of implementing, administering and managing the Plan.


(c)     You understand that Data may be transferred to a Company-designated Plan
broker or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the Company,
its designated Plan broker and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you RSUs, options or other equity awards or administer or maintain such
awards. Therefore, you understand that refusing or withdrawing your consent may
affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.


16.     Nature of Grant. By accepting the RSUs, you acknowledge, understand and
agree that:


(a)     the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;


(b)     the grant of the RSUs is voluntary and occasional and does not create
any contractual or other right to receive future grants of RSUs, or benefits in
lieu of RSUs, even if RSUs have been granted in the past;


(c)     all decisions with respect to future RSU or other grants, if any, will
be at the sole discretion of the Company;


(d)     the RSU grant and your participation in the Plan will not create a right
to employment or be interpreted as forming an employment or services contract
with the Company, the Employer or any Parent or Subsidiary;


(e)     you are voluntarily participating in the Plan;


(f)     the RSUs and the Shares subject to the RSUs are not intended to replace
any pension rights or compensation;
 
(g)     the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;


(h)     the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;






--------------------------------------------------------------------------------

Exhibit 10.17

(i)     no claim or entitlement to compensation or damages will arise from
forfeiture of the RSUs resulting from your termination of Service, and in
consideration of the grant of the RSUs to which you are otherwise not entitled,
you irrevocably agree never to institute any claim against the Company, or any
Parent or Subsidiary or the Employer, waive your ability, if any, to bring any
such claim, and release the Company, any Parent or Subsidiary and the Employer
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, you will be deemed irrevocably to have agreed not to pursue such claim and
agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claim;


(j)     unless otherwise provided in the Plan or by the Company in its
discretion, the RSUs and the benefits evidenced by this Agreement do not create
any entitlement to have the RSUs or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any Corporate Transaction affecting the Shares; and


(k)     the following provisions apply only if you are providing services
outside the United States:


(i)     the RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation or salary for any purpose;


(ii)     you acknowledge and agree that neither the Company, the Employer nor
any Parent or Subsidiary will be liable for any foreign exchange rate
fluctuation between your local currency and the United States Dollar that may
affect the value of the RSUs or of any amounts due to you pursuant to the
settlement of the RSUs or the subsequent sale of any Shares acquired upon
settlement.


17.     Entire Agreement; Enforcement of Rights. This Agreement, the Plan and
the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing and signed by the parties to this Agreement. The
failure by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party.


18.     Compliance with Laws and Regulations; Legends. The issuance of Shares
will be subject to and conditioned upon compliance by the Company and you with
all applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any Shares shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been obtained.
As a condition to the issuance of any Shares pursuant to this RSU, the Company
may require you to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company. The Shares issued pursuant to this Agreement shall be endorsed with
appropriate legends, if any, determined by the Company.


19.     Governing Law; Severability. If one or more provisions of this Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(a) such provision shall be excluded from this Agreement, (b) the balance of
this Agreement shall be interpreted as if such provision were so excluded and
(c) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of Washington, without
giving




--------------------------------------------------------------------------------

Exhibit 10.17

effect to principles of conflicts of law. Any and all disputes relating to,
concerning or arising from this Agreement, or relating to, concerning or arising
from the relationship between the parties evidenced by the Plan or this
Agreement, will be brought and heard exclusively in the United States District
Court for the Western District of Washington in Seattle, Washington. Each of the
parties hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; hereby irrevocably consents to the jurisdiction of
such courts in any legal or equitable proceedings related to, concerning or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.


BY ACCEPTING THIS RSU, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.




